Citation Nr: 0204562	
Decision Date: 05/15/02    Archive Date: 05/24/02

DOCKET NO.  95-29 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for degenerative 
arthritis of the knees.  

2.  Entitlement to service connection for a stomach disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1965 to August 
1967.

This matter was originally before the Board of Veterans' 
Appeals (Board) on appeal of a March 1995 rating decision 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in Winston-Salem, North Carolina.  In a December 1997 
decision, the Board remanded the issues of entitlement to 
service connection for degenerative arthritis of the knees 
and whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
stomach disorder to the RO for additional development of the 
record.  The requested development was completed and the 
claims folder was subsequently returned to the Board for 
further appellate consideration.

In a September 1999 decision, the Board denied entitlement to 
service connection for degenerative arthritis of the knees 
and determined that new and material evidence had been 
presented to reopen the claim of entitlement to service 
connection for a stomach disorder.  The issue of entitlement 
to service connection for a stomach disorder was remanded to 
the RO for further development of the record.  The requested 
development having been completed to the extent possible, the 
issue has now been returned to the Board for appellate 
consideration.

In regard to the claim of entitlement to service connection 
for degenerative arthritis of the knees, the veteran sought 
readjudication of his claim in accordance with the Veterans 
Claims Assistance Act of 2000 (VCAA).  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West Supp. 2001).  See also VAOPGCPREC 03-2001.  In a 
September 2001 rating action, the RO denied entitlement to 
service connection for a bilateral knee condition.  In 
January 2002, the veteran's representative submitted a VA 
Form 646, Statement of Accredited Representative, which 
stated in part that entitlement to service connection for 
degenerative arthritis of the knees was at issue.  The Board 
interprets the representative's statement as a timely filed 
notice of disagreement to the September 2001 rating action 
denying entitlement to service connection for a bilateral 
knee condition.  See 38 C.F.R. § 20.201 (2001).  A statement 
of the case has not been issued, thus this issue will be 
addressed in the remand portion of this decision.  See 
Manlicon v. West, 12 Vet. App. 238 (1999)


FINDINGS OF FACT

1.  The questionable gastroenteritis noted during service in 
March 1966 was acute in nature and resolved without any 
residual disability.  

2.  Peptic ulcer disease was not manifested within one year 
after the veteran's separation from service.  

3.  The veteran's current stomach disorder was not manifested 
during military service or for several years thereafter, nor 
is the veteran's current stomach disorder otherwise related 
to his military service.  


CONCLUSION OF LAW

A stomach disorder was not incurred in or aggravated by 
active military service, nor may peptic ulcer disease be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1110, 1111, 1112, 1113, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that on November 9, 2000, the 
President signed into law the VCAA.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West Supp. 2001).  This newly enacted legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations and implement the 
provisions of the VCAA.  See 66 Fed. Reg. 45620 (August 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of the 
new regulations is to establish clear guidelines consistent 
with the intent of Congress regarding the timing and the 
scope of assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.  Where laws or 
regulations change after a claim has been filed or reopened 
and before the administrative or judicial process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or has permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.  See Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions of the new law and regulation in regard to the 
issues decided herein.  The record includes all available 
service medical records as well as VA outpatient treatment 
records and hospital summaries.  The Board notes that in a 
February 2001 letter, the RO notified the veteran of the 
enactment of the VCAA, what evidence was necessary to 
establish entitlement to service connection, what evidence 
was needed from the veteran, and where to send such 
information.  The RO has requested medical evidence from all 
VA facilities identified by the veteran.  Several of the 
facilities provided the requested records and two of the 
facilities responded by stating that they had no records 
regarding the veteran.  Significantly, no additional 
pertinent evidence has been identified by the veteran as 
relevant to the issue on appeal.  The Board therefore finds 
that the record as it stands is adequate to allow for 
equitable review of the veteran's appeal.

Furthermore, the veteran and his representative have been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to service connection.  
The discussions in the rating decision, statement of the 
case, and supplemental statements of the case have informed 
the veteran and his representative of the information and 
evidence necessary to warrant entitlement to the benefit 
sought.  Additionally, the veteran was afforded a hearing 
before an Acting Member of the Board.  The Board therefore 
finds that the notice requirements of the new law have been 
met.  

The Board has reviewed the facts of this case in light of the 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the veteran in the 
development of his claim and has notified him of the 
information and evidence necessary to substantiate the claim.  
Consequently, these issues need not be referred to the 
veteran or his representative for further argument as the 
Board's consideration of the new law and new regulations in 
the first instance does not prejudice the veteran.  See 
generally Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCOPREC 16-92 (July 24, 
1992).  

Under the circumstances of this case, where there has been 
substantial compliance with the VCAA, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided). 

Factual Background

A review of the veteran's service medical records reflects 
that his systems were clinically evaluated as normal, with 
the exception of pes planus, upon enlistment examination 
dated in June 1965.  Clinical records reflect treatment for 
complaints related to the shoulder, feet, and knee.  A March 
1966 clinical record demonstrates the veteran complained of 
headache, dizziness and vomiting.  A diagnosis of 
questionable gastroenteritis was noted and the veteran was 
prescribed medication, including Donnatal and Gelusil.  In 
March 1967, the veteran complained of a cough with difficulty 
breathing and a virus was diagnosed.  Upon separation 
examination dated in August 1967, the veteran's systems were 
clinically evaluated as normal with the exception of the left 
shoulder.  An August 1967 report of medical history 
demonstrates the veteran denied currently or previously 
experiencing stomach, liver, or intestinal trouble.  He also 
denied experiencing frequent indigestion or hernia.  

Post-service medical records show that upon VA examination 
dated in June 1972, the veteran reported no complaints 
relative to the stomach.  The examiner reported finding no 
abdominal tenderness or abnormal masses.  

A VA upper gastrointestinal study dated in November 1974 
reflects that the stomach and esophagus were normal, but the 
duodenal bulb was found to have a clover leaf deformity, 
indicative of previous duodenal ulcer disease.  It was noted 
there was no active ulcer crater.  VA treatment records dated 
from 1974 to 1975 demonstrate that in November 1974, the 
veteran complained of experiencing stomach trouble off and on 
for two years.  The clinical records demonstrate a diagnosis 
of mild peptic ulcer disease.  

VA treatment records dated from 1984 to 1988 demonstrate 
treatment for a recurring ulcer.  Various diagnoses of peptic 
ulcer disease, possible chronic gastritis, and recurrent 
duodenal ulcer were noted.  A May 1986 clinical record notes 
the veteran had been on Tagamet for nine years.  Upon VA 
examination dated in July 1987, no findings related to the 
stomach were noted.  

At a November 1987 RO hearing, the veteran testified that he 
became sick and unable to eat on two or three occasions 
during military service.  He stated that he was treated with 
chalk tablets.  The veteran reported that his symptoms became 
more frequent after his discharge from service.  He stated 
that he was currently taking medication and had been on it 
for eight to ten years.  The veteran testified that he 
believed he did seek treatment for his stomach disorder 
within one year of his discharge from service.  (Transcript, 
pages 5-7).  

VA treatment records dated from 1992 to 1997 demonstrate 
treatment of a right inguinal hernia, hypertension, knee 
complaints, and gastritis.  It was noted the veteran 
continued to take Tagamet.  Chronic ulcer disease was noted 
in an April 1996 clinical record.  

During his July 1997 Board hearing, the veteran testified 
that he had his service medical records in his possession at 
his separation from service, but some of the records were 
lost during a party.  In regard to his stomach disorder, the 
veteran testified that his stomach was always upset during 
service and he was given chalk tablets.  He reported that he 
received treatment in November 1965 and while stationed at 
Fort Bragg.  He stated that his stomach problems would recur 
once every two months and he would go for treatment at that 
time.  He also reported having an upper gastrointestinal 
study while in service.  The veteran also testified to 
receiving treatment for his stomach disorder after service as 
early as 1968.  He stated that he continued to receive 
treatment at the present time.  (Transcript, pages 14-19).  

In January 1998, the VA Medical Center in Bay Pines, Florida 
responded to the RO's request for records and reported that 
the veteran's name and Social Security number did not match 
anyone in their computer system.  In February 1998, the VA 
Medical Center in Tampa, Florida responded to the RO's 
request for records and reported that no records were found.  

VA treatment records dated from 1999 to 2001 demonstrate 
relevant complaints of indigestion and gas.  A diagnosis of 
gastroesophageal reflux disease was noted.  

Analysis

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §  1110.  
Service connection connotes many factors but basically means 
that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303(a).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. §  3.303(d).  

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
peptic ulcer disease becomes manifest to a degree of 
10 percent within 1 year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Following a full and thorough review of the evidence of 
record, the Board concludes that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for a stomach disorder.  The Board 
recognizes the veteran's testimony that his stomach 
disability began during service; however, his contentions are 
clearly not supported by the medical evidence of record.  
Although the service medical records indicate one incidence 
of questionable gastroenteritis, the veteran's systems were 
clinically evaluated as normal upon separation examination in 
August 1967.  Furthermore, the report of medical history 
signed by the veteran and dated in August 1967 demonstrates 
no current or prior stomach, liver, or intestinal trouble.  
He also denied having experienced frequent indigestion or 
hernia.  That evidence is consistent with the June 1972 VA 
examination report demonstrating no complaints or findings of 
a stomach disorder.  Thus, the evidence shows that the one 
incident of a stomach disorder noted during service in March 
1966 was acute in nature and resolved without any residual 
disability.  

The medical evidence is silent for any further evidence of a 
stomach disorder until a November 1974 gastrointestinal 
study, several years after the veteran's separation from 
service, which noted a deformity of the duodenal bulb 
indicative of previous ulcer disease.  The Board notes that 
on a related medical consultation, the veteran reported that 
he had been experiencing stomach trouble off and on for 
approximately two years.  That would place the onset of his 
stomach symptoms more than four years after his discharge 
from service.  Post-service treatment records demonstrate 
continued treatment for a stomach disorder since 1974.  
However, there is nothing in the medical evidence to indicate 
or suggest that the veteran's current stomach disorder had 
its onset during service or that it is otherwise related to 
military service.  

In summary, the record demonstrates that the veteran's 
systems were clinically evaluated as normal upon separation 
examination in 1967 and that he denied having any stomach 
trouble at that time in his report of medical history.  The 
service medical records do demonstrate treatment at Fort 
Bragg for a shoulder disability, but they are silent for any 
complaints related to the stomach other than the one March 
1966 entry noting a diagnosis of questionable 
gastroenteritis.  The service medical records are silent for 
any diagnosis of or consideration of a diagnosis of ulcer 
disease.  Furthermore, no stomach disability was found upon 
VA examination dated in June 1972 and the veteran reported in 
November 1974 that he had been having stomach trouble off and 
on for approximately two years.  Finally, the medical 
evidence of record is silent for any finding of a causal 
connection between the veteran's current stomach disorder and 
military service.  Thus, the Board is compelled to conclude 
that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for a 
stomach disorder.  As the evidence demonstrates no chronic 
stomach disorder during service or for more than four years 
after discharge from service, the Board concludes that a 
remand for a medical evaluation or opinion is not warranted.  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for a stomach disorder.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  


ORDER

Entitlement to service connection for a stomach disorder is 
denied.  


REMAND

As previously noted, the RO denied entitlement to service 
connection for a bilateral knee condition in a September 2001 
rating action.  A January 2002 statement from the veteran's 
representative has been interpreted by the Board as a notice 
of disagreement to the September 2001 rating action.  The RO 
has not issued a statement of the case as to this issue.  
Accordingly, the Board is required to remand this issue to 
the RO for the issuance of a statement of the case.  See 
Manlicon v. West, 12 Vet. App. 238 (1999) (The notice of 
disagreement initiated review by the Board of the RO's denial 
of the claim and bestowed jurisdiction on the Court; the 
Board should have remanded the issue to the RO for the 
issuance of a statement of the case).  

Accordingly, the case is REMANDED to the RO for the following 
development:

1.  The issue of entitlement to service 
connection for a bilateral knee 
disability, to include degenerative joint 
disease of the knees, is remanded to the 
RO for the issuance of a statement of the 
case.

2.  Should a timely substantive appeal be 
received concerning this issue, all 
appropriate steps should be taken to 
prepare the case for appellate review.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  No 
action is required by the veteran until he receives further 
notice from the RO.  The purpose of this REMAND is to obtain 
clarifying information and to afford the veteran due process.

The Board notes the veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	William R. Harryman
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



